Dissenting Opinion Wham, J. I respectfully dissent from the majority. I believe that the facts contained, in the record of this case fail to establish that claimant was in the exercise of due care for his own safety, and that the proximate cause of the occurrence was the alleged negligence of respondent. The fact that there were no signs indicating the presence of a State employee working on the highway did not alleviate the necessity for claimant to keep a proper lookout down the highway ahead as he approached and proceeded over the crest of the hill. Had he done so, he would have seen the workman present on the highway in sufficient time to have signaled a warning with his horn, and reduced his speed in a manner that would not have thrown him onto the wrong side of the road and into the truck approaching from the opposite direction. Although there was some discrepancy in the record regarding the distance from the crest of the hill to the place where the maintenance man was standing, the distance at which a man could be seen was definitely established to be 425 feet. Even allowing for more than normal reaction time, I believe that a driver in the exercise of reasonable care could have kept his automobile under control and on its own side of the road, and avoided striking both the approaching truck and the maintenance man. The presence of the maintenance man on the highway created no different condition than would have been created by either a slow moving vehicle or a pedestrian lawfully upon the highway at that point. Claimant would have applied his brakes in precisely the same manner, regardless of what confronted him, as he came over the crest of the hill, and the same result would have occurred. It is, therefore, difficult for me to arrive at the conclusion that the lack of warning signs proximately caused the occurrence in question. I feel that claimant himself was negligent in looking to the left and away from the direction of travel, while approaching the crest of the hill without reducing the speed of his automobile so as to compensate for the time involved in looking away from the direction in which he was proceeding. He should have anticipated the possibility of something over the crest of the hill, which would have been visible to him in time to avoid striking it had he continued to look ahead. It is this that accounts for his failure to see the maintenance man until it was too late, and, therefore, at the very least, proximately contributed to the occurrence, which resulted in his own injury. ' Nor can claimant rely upon the sudden emergency doctrine. As was stated in Sullivan vs. Heyer, 300 Ill. App. 599, “One cannot create an untoward situation or emergency by his own action, and then by reason of such situation so created be relieved from such responsibility as the law requires of a person acting under normal conditions. ” In Dee vs. City of Peru, 343 Ill. 36 at 44, the court stated: “The law does not afford to one, who so exposes himself to danger, the privilege of recovering damages for an injury arising from his actions, which injury might have been avoided by the use of reasonable care for his own safety.” For the above reasons, I believe that the claim should be denied.